 Case 3:18-cv-02712-B-BT Document 23 Filed 08/10/20             Page 1 of 3 PageID 139



                         UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF TEXAS
                               DALLAS DIVISION

EMMANUEL C. IWUOHA,                              §
        Movant,                                  §
                                                 §      3:18-CV-2712-B (BT)
v.                                               §      3:13-CR-0481-B (BT) (03)
                                                 §
UNITED STATES OF AMERICA,                        §
          Respondent.                            §


        ORDER ACCEPTING IN PART THE FINDINGS, CONCLUSIONS AND
     RECOMMENDATION OF THE UNITED STATES MAGISTRATE JUDGE, AND
                DENYING CERTIFICATE OF APPEALABILITY

       The United States Magistrate Judge made findings, conclusions and a

recommendation in this case. The Government filed an objection, arguing that although the

Magistrate Judge correctly recommended denial of Movant’s actual innocence claim, the

“FCR leaves out the well-settled legal principle that a claim of actual innocence is not a

stand-alone claim in Section 2255 proceedings.” (Resp’s Objs. at 1).

       The District Court has made a de novo review of the proposed findings and

recommendation to which objection was made. Although the findings, conclusions, and

recommendation included a factual discussion of Movant’s actual innocence claim, and

recommended denial of the claim, the Magistrate Judge did not also address the government’s

argument that the claim is not cognizable under § 2255. The Court therefore GRANTS the

government’s objection and ORDERS that Movant’s stand-alone actual innocence claim

is denied as not cognizable under § 2255. See Dowthitt v. Johnson, 230 F.3d 733, 741-42 (5th

Cir. 2000) (citing Herrera v. Collins, 506 U.S. 390, 417 (1993)). In all other respects the
 Case 3:18-cv-02712-B-BT Document 23 Filed 08/10/20                      Page 2 of 3 PageID 140



Court ACCEPTS the Findings, Conclusion and Recommendation of the Magistrate Judge.



        Considering the record in this case and pursuant to Federal Rule of Appellate

Procedure 22(b), Rule 11(a) of the Rules Governing §§ 2254 and 2255 proceedings, and 28

U.S.C. § 2253, the Court DENIES a certificate of appealability. The Court adopts and

incorporates     by    reference     the Magistrate        Judge’s    Findings, Conclusions and

Recommendation, and this order, in support of its finding that the petitioner has failed to

show (1) that reasonable jurists would find this Court’s “assessment of the constitutional

claims debatable or wrong,” or (2) that reasonable jurists would find “it debatable whether

the petition states a valid claim of the denial of a constitutional right” and “debatable

whether [this Court] was correct in its procedural ruling.” Slack v. McDaniel, 529 U.S. 473,

484 (2000).1

        In the event the Movant files a notice of appeal, the court notes that

( )     the Movant will proceed in forma pauperis on appeal.


        1
               Rule 11 of the Rules Governing §§ 2254 and 2255 Cases, as amended effective on
December 1, 2009, reads as follows:
      (a) Certificate of Appealability. The district court must issue or deny a certificate of
      appealability when it enters a final order adverse to the applicant. Before entering the
      final order, the court may direct the parties to submit arguments on whether a certificate
      should issue. If the court issues a certificate, the court must state the specific issue or
      issues that satisfy the showing required by 28 U.S.C. § 2253(c)(2). If the court denies a
      certificate, the parties may not appeal the denial but may seek a certificate from the court
      of appeals under Federal Rule of Appellate Procedure 22. A motion to reconsider a denial
      does not extend the time to appeal.
      (b) Time to Appeal. Federal Rule of Appellate Procedure 4(a) governs the time to
      appeal an order entered under these rules. A timely notice of appeal must be filed even if
      the district court issues a certificate of appealability.
 Case 3:18-cv-02712-B-BT Document 23 Filed 08/10/20          Page 3 of 3 PageID 141



( X ) the Movant will need to pay the $505.00 appellate filing fee or submit a motion to

      proceed in forma pauperis.

      SO ORDERED this 10th day of August, 2020.



                                        _________________________________
                                        JANE J. BOYLE
                                        UNITED STATES DISTRICT JUDGE
